Citation Nr: 1447629	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-26 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an February 2012 rating decision by the RO in Houston, Texas.  

In November 2013, the Veteran testified from the RO by way of videoconference technology at a hearing with the undersigned Veterans Law Judge.  A transcript of the hearing is available on Virtual VA.

This claim initially came before the Board in March 2014, at which time it was remanded to the RO for additional evidentiary development, to include obtaining any updated medical records pertinent to the claim and to obtain an additional VA examination to determine the nature and likely etiology of the Veteran's hearing loss and tinnitus.


FINDINGS OF FACT

1. The currently demonstrated bilateral sensorineural hearing loss disability is shown as likely as not to be due to the Veteran's exposure to harmful noise levels during service.  

2. The currently demonstrated tinnitus is shown as likely as not to have its clinical onset due to the Veteran's exposure to harmful noise levels during service.




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt in favor of the Veteran, his disability manifested by a bilateral sensorineural hearing loss disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  By extending the benefit of the doubt in favor of the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  


Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).


Bilateral Hearing Loss and Tinnitus

The Veteran contends that his hearing loss and tinnitus are due his exposure to hazard levels of noise in connection with his duties a missile crewmember during service.

The Veteran is not alleging that his disability, in part, is a result of combat.  The Veteran's personnel records do not indicate he engaged or was engaged in combat.  As a result, the combat presumption is not applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

However, the Board finds the Veterans' statements consistent with the circumstances of his service.  Thus, his service exposure to acoustic trauma is established in this case.  

The Veteran also is competent to report having a decrease in hearing acuity or ringing in his ears during service.

The Veteran received an audiometric evaluation on entrance to active duty service in July 1973.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
5
0
-
0
-





HERTZ



1000
2000
3000
4000
Average
LEFT
10
5
-
5
-

The Veteran separation examination in January 1976 showed that his pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
10
15
-





HERTZ



1000
2000
3000
4000
Average
LEFT
15
15
15
15
-


The Veteran was afforded a VA examination in May 2012.  Upon review of the record and a clinical examination, the May 2012 VA examiner opined that the Veteran's bilateral sensorineural hearing loss was less likely than not due to active service because entrance and separation examinations showed normal hearing.  The examiner added that there were no documented complaints of hearing loss or tinnitus during service.

An October 2013 private treatment note stated that the Veteran had a bilateral hearing loss, more severe in the left ear and constant tinnitus in the left ear.  This note showed that the Veteran reported having a history of noise exposure in the military.

The Veteran was again afforded a VA examination in May 2014.  Upon review of the record and a clinical examination, the May 2014 VA examiner opined that the Veteran's bilateral sensorineural hearing loss was less likely than not due to active duty service because he demonstrated normal hearing at discharge in 1976.   

To the extent that the right ear pure tone thresholds recorded at the VA examinations in May 2012 and May 2014 did not strictly meet the definition of "disability" under 38 C.F.R. § 3.385, the private hearing test results on review tend to show that the Veteran did exhibit losses that exceeded 26 decibels at three frequencies for the right ear.  As such, on this record, the Board finds that the Veteran meets criteria for finding a hearing loss disability in the right ear.  

The May 2012 and May 2014 VA examinations both demonstrated a current left ear hearing loss disability as defined by 38 C.F.R. § 3.385.

While the May 2012 and May 2014 VA opinions are against the Veteran's claim, the Board assigns each opinion limited probative value as neither addressed the Veteran's credible lay assertions of having hearing problems related to service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).  

Neither VA medical opinion identified another cause in the record other than the Veteran's noise exposure during service to explain the onset of his hearing loss and tinnitus on a more likely than not basis.  

Moreover, neither opinion addressed the notation of "decreased audio acuity" recorded in connection with the separation examination hearing testing or the actual increase in the decibel losses noted at that time.  

The evidence favorable to the claim that tends to show hearing problems since service includes the Veteran's testimony during the November 2013 hearing.  

Significantly, the Veteran testified that he experienced tinnitus during service after being exposed to extremely loud noise and noticed decreased hearing acuity shortly after service.  

The Veteran is competent to provide evidence regarding his hearing loss symptoms that he experienced at any time, including since service separation, as such symptoms are readily apparent.  Such lay testimony is competent when it concerns the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno at 469; see also 38 C.F.R. § 3.159(a)(2).  

To the extent that the Veteran reports having tinnitus during service related to acoustic trauma during his duties as a missile crewman, the Board finds his assertions to be credible when reviewing the entire evidentiary record.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).
 
Furthermore, based on the May 2012 and May 2014 VA examination, each examiner opined that the Veteran's diagnosed tinnitus to be at least as likely as not associated with his hearing loss. 

After carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss disability and tinnitus as likely as not had their clinical onset during service due to the Veteran's documented exposure to harmful noise levels incident to his hazardous duties during active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted. 



ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


